                                                     U.S. Department of Justice

                                                     United States Attorney
                                  ϳͬϮͬϮϬϮϭ           Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007



                                                     July 2, 2021

By ECF                                                     ƉƉůŝĐĂƚŝŽŶ'ZEd͘
Hon. Stewart D. Aaron                                      ^KKZZ͘
United States Magistrate Judge                             ĂƚĞĚ͗:ƵůǇϮ͕ϮϬϮϭ
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re:     Martes v. Commissioner of Social Security,
                       No. 21 Civ. 153 (GHW) (SDA)

Dear Judge Aaron:

               This Office represents Andrew M. Saul, the Commissioner of Social Security (the
“Commissioner”), the defendant in the above-referenced action brought pursuant to 42 U.S.C.
§ 405(g), in which the plaintiff challenges a decision to deny her application for Social Security
disability benefits.

                 I respectfully write to request a 60-day extension of time for the Commissioner to
file the certified administrative record in this case, from July 3, 2021, to September 1, 2021. The
extension is needed because the COVID-19 pandemic has significantly impacted the operations of
the Social Security Administration (“SSA”) and its Office of Appellate Operations (“OAO”) and
materially affected its ability to prepare certified administrative records. As described in the
Declaration of Jebby Rasputnis, dated March 17, 2021, beginning in mid-March 2020, the SSA
restricted physical access to its physical buildings. (Rasputnis Decl. ¶ 2.) Since that time, OAO
has been working to overhaul, redo, refine, and streamline its business processes to continue
operations remotely. (Rasputnis Decl. ¶ 2.) It has now reached and surpassed pre-pandemic levels
of production of electronic certified administrative records. (Rasputnis Decl. ¶ 2.) However, while
the OAO transitioned to a virtual process, the number of new cases filed in federal court also
increased, creating a significant backlog that the OAO is still working to address. (Rasputnis Decl.
¶¶ 3-5.)

               The plaintiff consents to this request. This is the Commissioner’s second request
for an extension of time to file the record. The Court previously granted the Commissioner a 60-
day extension to file the record. (Dkt. No. 11.)
                                                                        Page 2


      I thank the Court for its consideration of this request.

                                     Respectfully,
                                     AUDREY STRAUSS
                                     United States Attorney
                                      /s/ Amanda F. Parsels
                             BY:     AMANDA F. PARSELS
                                     Assistant United States Attorney
                                     Tel.: (212) 637-2780
                                     Email: amanda.parsels@usdoj.gov

cc:   Glenda Lee Martes Estrada (by mail)
      Plaintiff Pro Se
